Citation Nr: 1404239	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent bilateral pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to an increased evaluation for bilateral pes planus.  The transcript of this hearing has been reviewed and is associated with the Virtual VA file.

The Board has also determined that the issues of entitlement to service connection for bilateral hearing loss and hepatitis C are on appeal.  The RO denied the claims in a February 2010 rating decision, and the Veteran filed a notice of disagreement that same month.  A statement of the case was subsequently issued in March 2012, and later that month, the Veteran submitted a VA Form 9 in which he indicated that he wanted to appeal all of the issues listed on the statement of the case, even though he only discussed his feet in the section below.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Therefore, the Board concludes that he perfected his appeal.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issues on appeal.  However, with the exception of the hearing transcript, the RO did consider that evidence in the October 2012 statement of the case (SOC).  The Board notes that there are no documents in a VBMS file.   

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral pes planus is severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

2.  The Veteran's bilateral pes planus is not pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.

3.  The Veteran has not been shown to have current hearing loss for VA purposes.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an evaluation of 30 percent, but no higher, have been met for bilateral pes planus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2013).

2.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's claim for service connection for bilateral hearing loss, the RO sent a letter to the Veteran in November 2009, prior to the initial adjudication in February 2010.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection.  The November 2009 letter, as well as a September 2011 letter, also informed him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  

With respect to the increased rating claim on appeal, the RO sent the Veteran letters in September 2011 and December 2011, prior to the initial adjudication in January 2012.  Those letters informed the Veteran of what the evidence must show to establish entitlement to an increased rating and described the types of evidence that the Veteran should submit in support of this claim.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.

Although the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA), he clarified during his July 2013 hearing that those benefits were related to his left femur and hip.  As those disabilities are not relevant to the Veteran's claims on appeal, the Board finds that VA has no duty to obtain the SSA records.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was also afforded a VA examination in January 2010 in connection with his claim for hearing loss and a VA examination in November 2011 for his 
service-connected bilateral pes planus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board acknowledges the Veteran's contention that his foot examination was not adequate because it was mostly visual with little "hands on" examination.  However the Board finds that both VA examinations obtained in this case were adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaint, as well as on a physical examination.  The January 2010 VA examiner reported all findings needed to determine whether the Veteran has current hearing loss under VA standards, and the November 2011 VA examiner addressed the rating criteria that are relevant to rating pes planus.  The latter examiner specifically included findings from a physical examination of the Veteran's feet and x-ray findings.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in July 2013 regarding his bilateral pes planus.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge (VLJ) set forth the issue to be discussed, advised the Veteran that increased evaluation claims generally focus on the symptoms of the disability and their impact, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board does acknowledge that the Veteran has not testified at a hearing on the issue of entitlement to service connection for bilateral hearing loss.  However, the Veteran did not request such a hearing for this particular claim in his March 2012 VA Form 9.  Instead, he stated that he did not want a hearing in that substantive appeal; he only requested a hearing on the issue of an increased evaluation for bilateral pes planus in November 2012 VA Form 9.  Moreover, despite being scheduled to testify at a hearing in July 2013 on the increased evaluation issue, the Veteran and his representative did not request that they be allowed to present testimony on hearing loss too or raise the issue.  Indeed, they have never requested a hearing on that claim.  Therefore, the Board concludes that there is no outstanding hearing request for the issue of entitlement to service connection for bilateral hearing loss.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 


I.  Bilateral Pes Planus

The Veteran filed a claim for an increased evaluation for bilateral pes planus in August 2011.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO continued the Veteran's 10 percent disability rating for his service-connected pes planus in a January 2012 rating decision.  The Veteran, citing pain in his feet when he stood, walked, or sat, appealed.  

In order for the Veteran to receive the next higher 30 percent disability rating, the evidence must show that his pes planus symptoms are severe bilaterally as demonstrated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Pronounced pes planus bilaterally, as demonstrated by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances warrants the highest 50 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

The Board has reviewed the Veteran's complete claims file.  The evidence of record shows that the Veteran complained of bilateral feet pain in November 2010 and feet pain and calluses at a diabetic foot exam in August 2012.  He then presented for a VA examination in November 2011.  At that time, he reported crushing pain that occurred constantly and traveled up his feet.  The Veteran described the pain as a 10 on a scale of one to 10 with 10 being the worst.  The pain was exacerbated by physical activity and relieved by rest.  He also claimed that he could not function during times of pain and that pain was relieved by rest.  He experienced stiffness and swelling, but no pain, weakness, or fatigue, while at rest.  While standing or walking, the Veteran also felt pain, but denied feeling weakness, stiffness, swelling, or fatigue.  

Upon examination, the Veteran's gait was within normal limits, and there was evidence of abnormal weight bearing and callosities on the right first toe without tenderness.  The Veteran used a cane because of his foot pain, but there were no signs of unusual shoe wear, and he did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis, or a walker.  The Veteran's right foot had zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion without pain on initial and repetitive range of motion testing.  His left foot had zero to 20 degrees of dorsiflexion and zero to 40 degrees of plantar flexion with pain at 40 degrees on initial and repetitive range of motion testing.  The examiner then wrote that there was painful motion and tenderness of both feet without edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The alignment of the Achilles tendon was normal bilaterally.  There was active motion in the metatarsophalangeal joint of the great toe bilaterally.  Palpation of the plantar surface revealed moderate tenderness of the right foot and slight tenderness of the left foot.  

Pes planus was present on the examination.  On the right foot, there was a moderate degree of valgus and malalignment of the forefoot/midfoot that could both be corrected by manipulation.  There was also a deformity of inward rotation of the superior portion of the os calcis, deformity of the medial tilting of the upper border of the talus, and deformity of the marked pronation.  There was a slight degree of valgus and forefoot/midfoot malalignment of the left both, both of which could be corrected by manipulation.  The left foot also had a deformity of inward rotation of the superior portion of the os calcis.  Pes cavus was not present, and no hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus were found on examination of the feet.  The Veteran was able to stand for 15 to 30 minutes, reported limitations of walking, and he did not require any type of support with his shoes.  

X-rays showed a healed fracture of the first metatarsal of the left foot and threaded screws in the left ankle.  No other abnormalities were seen, and the plantar arches were well maintained with and without weight-bearing.

Finally, the examiner noted that the Veteran's disability effected his usual occupation because of decreased weight bearing and lifting ability, as well as difficulty with sedentary activity given pain and stiffness with prolonged periods in one position.  These limitations had the same effect on his daily activity.

The Veteran also submitted several lay statements during the appeal period.  In September 2011, he submitted a statement in which he said his feet "hurt most often."  He said VA issued him shoes with pads inside that he needed for his pain.  The Veteran's daughter also submitted a statement in September 2011.  She said she often saw that the Veteran's feet were swollen and that he could not stand in stores for too long so he rode electric carts.  When a store did not have an electric cart, he used a cane and took breaks because his feet were constantly hurting.  

Finally, the Veteran testified at a videoconference hearing in July 2013.  He explained that he had no wear on his shoes because he changed his diabetic shoes so often that there was no wear and tear on their soles.  In terms of his daily activities, the Veteran testified that he could only mow his lawn for about 15 to 20 minutes before his feet started breaking down on him, that he had to ride in a cart in larger stores, and wore orthotics in his shoes.  The Veteran reported that his feet would swell and that he could only stand for limited periods of time, mostly because the bottom of his feet hurt and because his toes were curled out.  The Veteran used a cane and had problems driving.  More specifically, the Veteran testified that his feet would sometimes swell if he stood for long periods of time and that the swelling would subside after about two to three hours of rest.  When he walked, he felt a pain like a screw in the middle of his foot, and sometimes it felt like the ground was uneven when he was walking because his feet were tilted in.  Although his pain never stopped, he reported that it felt better after about five to six hours if he stayed off his feet.  The Veteran also stated that he had calluses that were constantly present on the side of his right big toe and on the top part of his left foot around to the side.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for his bilateral pes planus.   Overall, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 30 percent disability rating.  In this regard, there is evidence of pronation, pain, swelling, and callosities.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation is warranted for bilateral pes planus.  

The Board has also considered whether an evaluation in excess of 30 percent is warranted for the Veteran's bilateral pes planus.  However, the evidence does not show that the Veteran has pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  In fact, the November 2011 VA examiner indicated that the alignment of the Achilles tendon was normal bilaterally, and upon physical examination, palpation of the plantar surface only revealed moderate tenderness on the right foot and slight tenderness of the left foot.  Thus, he did not have all of the manifestations required for a 50 percent evaluation under Diagnostic Code 5276.

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing weakfoot, clawfoot (pes cavus), metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones, the Board finds that the criteria for separate or higher ratings for are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes5277, 5278, 5279, 5281, 5282 5283.  In this regard, the evidence of record simply does not show the Veteran to have such disorders.  Indeed, the November 2011 VA examiner stated that the Veteran did not have pes cavus, Morton's metatarsalgia, hallux valgus, and hallux rigidus.  The Veteran is service-connected for pes planus, which is specifically governed by Diagnostic Code 5276; therefore, there is no need to rate by analogy.  Moreover, an evaluation in excess of 30 percent is not available under Diagnostic Codes 5277, 5279, 5280, 5281, 5282, and 5283.

The only other potentially applicable diagnostic code would be Diagnostic Code 5276, which governs other foot injuries.  However, a 30 percent evaluation is the maximum scheduler evaluation under that code.  Consequently, an increased evaluation cannot be granted under Diagnostic Code 5276.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his pain, swelling callosities, and deformity.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral pes planus, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  Hearing Loss

The Veteran has claimed that he has bilateral hearing loss as a result of noise from the flight line, jets refueling, engine noise, and high pitch sounds in service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The evidence of record shows the Veteran does not currently have hearing loss as required by VA regulation.  See 38 C.F.R. § 3.385 (2013).  In this regard, the January 2010 VA examination revealed pure tone thresholds of 15 decibels at 500 Hertz, 20 decibels at 1000 Hz, 20 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz for the right ear with a speech recognition score of 100 percent.  The puretone thresholds for the left ear were 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz with a speech recognition score of 96 percent.

The Veteran has not identified any outstanding records that are pertinent to the claim.  As such, there is no evidence of record showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the regulations require specific test results in order to establish hearing loss for VA purposes, and the Veteran in this case is not capable of providing such audiometric testing. 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has current hearing loss during the period of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

A 30 percent evaluation is granted for bilateral pes planus, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has claimed that he has hepatitis C that was contracted during his hernia surgery in service.  He does have a current diagnosis of hepatitis C, and his service treatment records show that he underwent hernia surgery in October 1971.  Therefore, the Board finds that a VA examination and medical opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran's service treatment records document him as having hernia surgery in October 1971.  The Veteran has claimed that he contracted hepatitis C from that surgery.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current hepatitis C is causally or etiologically related to his military service, including his hernia surgery therein. The examiner should also opine as to whether opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected postoperative epigastric hernia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development has been completed, and any other development deemed necessary, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


